278 S.W.3d 244 (2009)
Darin PURNELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91264.
Missouri Court of Appeals, Eastern District, Division Three.
March 17, 2009.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Chris Koster, John W. Grantham, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.
Prior report: 204 S.W.3d 326.

ORDER
PER CURIAM.
Darin Purnell ("movant") appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Supreme Court Rule 29.15 without an evidentiary hearing. Movant claims that the motion court clearly erred in failing to make findings of fact and conclusions of law as to whether trial counsel's failure to make a motion in limine to preclude testimony by a police officer that his informant said that a drug dealer went by the name of "D" constituted ineffective assistance of counsel. Movant also contends that the motion court clearly erred in denying his Rule 29.15 motion without an evidentiary hearing because the record did not refute his claim that his trial counsel failed to file the previously mentioned motion in limine and because a review of the record leaves a definite and firm impression that he was denied effective assistance of counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).